Ladd, J.—
The notice sent to the plaintiff was in strict conformity with sections 1374 and 1385 of the Code, as amended by chapters 47 and 50, pages 31 and 33, of the Twenty-Eighth General Assembly. It was such a notice as the law authorized “whenever property subject to taxation is withheld, overlooked or from any other cause is not listed or assessed.” Even though defendants' so intended, it did not purport to state the reason for the omission; and there is no ground for saying that it contained, directly or by implication, a charge of cheating and defrauding the state and country, or of having committed perjury in swearing to a false assessment. In the absence of any innuendo, it cannot be held to have been libelous. This is the only question raised in argument on the appeal, and in this respect the ruling on the demurrer was correct. But see Hollenbeck v. Ristine, 105 Iowa, 488. — Affirmed.